Citation Nr: 1038330	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-37 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  
He died in June 2005, and the Appellant is the Veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran died in June 2005.  The death certificate lists 
sudden cardiac death syndrome as the immediate cause of death.  

At the time of his death, the Veteran was service-connected for 
posttraumatic stress disorder, 70 percent disabling, residuals of 
a gunshot wound to the right forearm with arthritis of the right 
elbow, 10 percent disabling, and contracture of the right  middle 
and little fingers, 30 percent disabling.  The Veteran was also 
rated totally disabled for compensation based on individual 
unemployability since March 2002.  

The Appellant contends that the Veteran's death was related to 
service-connected posttraumatic stress disorder and to substance 
abuse, which was due to posttraumatic stress disorder.  




The record shows that several weeks before the Veteran died he 
was hospitalized by VA.  And the Veteran was last seen by VA 
about one week before he died, when he was described as 
depressed. 

In December 2006, a private physician, T. G., MD, expressed the 
opinion that the Veteran's 30 year history of drug and alcohol 
abuse was a contributing factor to heart or coronary artery 
disease that could cause sudden cardiac death.  

The Appellant's service representative has submitted medical 
literature suggesting a link between posttraumatic stress 
disorder and heart disease.

As the evidence of record is insufficient to decide the claim, 
further development under the duty to assist is needed.  

Also, additional duty to notify is necessary in light of 
precedent case law, Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
promulgated in July 2007 after the Appellant was provided VCAA 
notice in July 2005.

Accordingly, the claim is REMANDED for the following action:

1.  Ensure VCAA compliance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) (a 
statement of the conditions for which the 
Veteran was service-connected at the time 
of his death; an explanation of the 
evidence and information required to 
substantiate a claim for service connection 
for the cause of the Veteran's death based 
on a service-connected disability; and an 
explanation of the evidence and information 
required to substantiate a claim based on a 
condition not yet service connected).  





2.  Obtained the in-patient records from 
May 2005 from the Sheridan, Wyoming, VA 
Medical Center.  If the records do not 
exist or further efforts to obtain the 
records would be futile, notify the 
Appellant in accordance with 38 C.F.R. 
§ 3.159(e).

3.  Ask the Appellant either to submit or 
to authorize VA to obtain on her behalf, 
any police report, emergency medical 
records, coroner's report, or other medical 
records, pertaining to the circumstances of 
the Veteran's death on June 22, 2005. 

4.  If T. G., MD, of the Indian Health 
Service in Riverton, Wyoming, treated the 
Veteran, ask the Appellant either to submit 
or to authorize VA to obtain on her behalf, 
the treatment records.












5.  After the foregoing development is 
completed, arrange to have the Veteran's 
file reviewed by a VA cardiologist and a VA 
psychiatrist to determine, considering 
accepted medical principles and a review of 
the literature: 

Whether it is more likely than not 
(probability greater than 50 percent), 
at least as likely as not (probability 
of 50 percent), less likely than not 
(probability less than 50 percent), or 
an opinion is not possible without 
resort to speculation that the 
Veteran's sudden cardiac death 
syndrome was caused by 
service-connected posttraumatic stress 
disorder or the that the 
service-connected posttraumatic stress 
disorder contributed substantially and 
materially to the cause of the 
Veteran's death.   

For the cardiologist, the VA examiner is 
asked to comment on whether sudden cardiac 
death syndrome suggests either the 
presence or absence of underlying heart 
disease and whether the literature links a 
longstanding history of substance abuse 
and tobacco abuse as shown in this case as 
causative factors in sudden cardiac death 
syndrome.  






For the psychiatrist, the VA examiner is 
asked to express an opinion whether in 
this case, the Veteran's history of 
substance abuse was due to 
service-connected posttraumatic stress 
disorder

If however after a review of the record, 
an opinion by either specialist on 
causation is not possible without resort 
to speculation, the VA examiner is asked 
to clarify whether actual causation cannot 
be determined because there are multiple 
potential causes, when one cause, namely, 
posttraumatic stress disorder, is not more 
likely than any other to cause the 
Veteran's death and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review.

6.  After the development requested is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, provide the 
Appellant and her representative a 
supplemental statement of the case and 
return the case to the Board.









The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


